Citation Nr: 1146270	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  07-07 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than August 19, 2003, for the grant of service connection for posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel








INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1965 to June 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2006 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In February 2009, the Board denied the Veteran's claim for an earlier effective date for service connection for posttraumatic stress disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Veterans Court).  In an Order in March 2011, the Veterans Court reversed and remanded the Board's decision for compliance with the instructions in the decision.  

The appeal is REMANDED to the RO. 


REMAND

By a rating decision in October 2006, the RO granted service connection for posttraumatic stress disorder and assigned an effective date of August 19, 2003, the date of receipt of the application to reopen the claim of service connection.  The Veteran is rated at 100 percent since the current effective date of August 19, 2003.

In an earlier rating decision in February 1998, however, the RO denied the Veteran's claim of service connection for posttraumatic stress disorder.  The Veteran contends he is entitled to an effective date of his original claim that he filed in 1997.  In February 2009, the Board denied the claim, holding that the effective date of the reopened claim was the date VA received the Veteran's application to reopen his claim of service connection for posttraumatic stress disorder.



VA records starting in February 2001 document a diagnosis of posttraumatic stress disorder with reference to treatment by VA in 1998 or 1999.  On VA examination of August 2006, the VA examiner referred to VA records from September 1999 and the initial diagnosis of generalized anxiety disorder, which was later changed to posttraumatic stress disorder.  VA records before February 2001 are not in the record. 

Also, the Veteran retired in the late 1990s and he is receiving benefits from the Social Security Administration and from the Railroad Retirement Fund.  As there is a reasonable possibility that information in these records could help substantiate the claim, VA is obligated to obtain the records.  Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran either to submit or to authorize VA to obtain medical records from the Railroad Retirement Fund or other private medical records, pertaining to any psychiatric treatment before February 2001.  

2.  Obtain the records of the Social Security Administration.  If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).









3.  Obtain VA records from the Fort Worth, Texas VA facility or other VA facilities before February 2001.  As the records may not be computerized, the RO should also make a request to the proper custodian of pre-computerized records.  If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

4.  After the requested development has been completed, adjudicate the claim of an earlier effective date for service-connection posttraumatic stress disorder.  If benefit sought is denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


